Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-20 and 22 are currently pending. Claims 1 and 22 have been amended by Applicants’ amendment filed 02-08-2022. Claim 21 has been canceled by Applicants’ amendment filed 02-08-2022. No claims have been canceled by Applicants’ amendment filed 02-08-2022.

Applicant's election with traverse of Group I, claims 1 and 8-10, directed to a method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide; and the election of Species without traverse as follows: 
Species (A): wherein the species of compartment is a gel bead (encompassed by instant claim 1), 
Species (B): wherein the species of what happens after the gel bead compartment is disrupted comprises, wherein a new compartment is formed around the gel bead (instant claim 7), and
Species (C): wherein the species of microfluidic device is a flow cell made of PDMS on a glass slice and comprising networks of microchannels (instant claim 14), in the reply filed on March 16, 2021 was previously acknowledged.  

Claims 2-7 and 11-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2019.

Claim 9 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 8, 10 and 22 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed August 21, 2019 claims the benefit of PCT/EP2018/054443, filed February 22, 2018, which claims the benefit of United Kingdom Patent Application 1702938.0, filed on February 23, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 8, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 8, 10 and 22 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the same compartment” in line 9. There is insufficient antecedent basis for the term “the same compartment” in the claims because claim 1, line 3 recites the term “a compartment”. Moreover, it is unclear what (if anything) is contained “in the same compartment as the polynucleotide encoding the cyclic peptide” as recited in lines 6-7; and whether the term refers to the cyclic polypeptide is contained in the same compartment with the polynucleotide; whether the cyclic polypeptide is in the same compartment formed in step (a); whether all expressed cyclic polypeptides are contained in the same (e.g., one) compartment; whether an expressed polypeptide resides in the same compartment as formed in step (a); or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “agarose-in-In Vitro transcription and Translation (IVVT) system-in-oil-in-water droplet” in line 12 because the structure of the droplet is completely unclear, such that it is unclear what components comprise the ‘IVTT system’ of the “agarose-in-In Vitro Transcription and Translation (IVVT) System-in-oil-in-water droplet”; whether the IVTT system (or portions thereof) form the compartment itself; what components are encapsulated by the “agarose-in-In Vitro Transcription and Translation (IVVT) System-in-oil-in-water droplet” compartment; and/or how this compartment is different from an agarose-in-oi-in-water droplet and, thus, the metes and bounds of the claim cannot be determined.
Claims 1, 8, 10 and 22 are indefinite for the recitation of the term “a microcapsule obtained by bioelectrospray or jetting” in line 17 because the claim recites a product-by-process, such that the claim appears to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p)(II) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). For example, claim 1 recites; “a method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide” in lines 1-2; and “a microcapsule obtained by bioelectrospray or jetting” in line 17 (e.g., a product-by-process). Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.

Claim Rejections - 35 USC § 102
	Please Note: some references have been modified slightly in view of Applicant’s amendments and arguments, in the reply filed 02-08-2022.

(1)	The rejection of claims 1, 8 and 22 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Benkovic et al. (US Patent Application 20070207502, published September 6, 2007; of record).
Regarding claims 1, 8 and 22, Benkovic et al. teach methods of producing cyclic peptides and splicing intermediates of peptides in a looped conformation, wherein the methods utilize the trans-splicing ability of split inteins to catalyze cyclization of peptides from a precursor peptide having a target peptide interposed between two portions of a split intein (interpreted as cyclic polypeptides; and a sequence encoding an N-terminal intein fragment-sequence encoding a cyclic polypeptide-sequence encoding a C-terminal intein, claims 1 and 8) (Abstract, lines 1-7). Benkovic et al. teach that methods described in US Patent 4033940 and 4102877 have been devised to produce cyclic peptides, where the methods involve first expressing linear precursors of cyclic peptides in cells (e.g., bacteria) to produce linear precursors of cyclic peptides and then adding an exogenous agent such as a protease or a nucleophilic agent to chemically convert these linear precursors into cyclic peptides (interpreting cells as compartments; and forming a compartment containing a polynucleotide encoding the cyclic polypeptide; expressing the polypeptide; and cyclizing the polypeptide, claim 1) (paragraph [0006], lines 6-10). Benkovic et al. teach that the phrase “host system” refers to any medium or vehicle in which a nucleic acid molecule can be transcribed, replicated, and/or translated; and/or any medium or vehicle in which a polypeptide can be spliced or otherwise post-translationally processed (interpreted as encompassing compartments as recited in claim 1, claim 1) (paragraph [0045]). Benkovic et al. teach that the host system can be an in vitro transcription/translation system such as IN VITRO EXPRESS (catalog number 200360), STP2-T7 and STP-SP6, or a cell lysate (interpreted as a compartment that is not a cell, claims 1, 8 and 10) (paragraphs [0020]; and [0103]). Benkovic et al. teach a general method for the in vivo production and screening of cyclic peptide libraries, wherein a nucleic acid molecule is constructed such that a nucleotide sequence encoding the peptide to be cyclized is flanked on one end with a nucleotide sequence encoding the carboxy-terminal portion of a split (or trans) intein (C-intein or IC) and on its other end with a nucleotide sequence encoding the amino-terminal portion of a split intein (N-intein or IN), such that expression of the construct within the host system such as a bacterium or eukaryotic cell results in the production of a fusion protein (interpreted as forming a compartment containing a polynucleotide encoding the cyclic polypeptide; expressing the polypeptide; and cyclizing the polypeptide, claims 1a-c and 8) (paragraph [0011]). Benkovic et al. teach in Figure 1, a method of making a cyclic peptide from a nucleic acid molecule, such that a nucleic acid molecule is prepared so that its nucleotide sequence encodes a polypeptide (interpreted as a polypeptide encoding a cyclic polypeptide) having in consecutive order a first portion of a split intein (e.g., Ic) (interpreted as a C-terminal intein fragment), a peptide to be cyclized (e.g., a target peptide) (interpreted as a sequence encoding the cyclic polypeptide), and a second portion of a split intein (e.g., IN) (interpreted as an N-terminal intein fragment), wherein the nucleic acid molecule can be incorporated into an expression vector to facilitate expression in a host system where the nucleic acid can be transcribed and translated into a precursor polypeptide (interpreted as expressing a polypeptide, and IVTT system) having the peptide to be cyclized interposed between the two split intein portions, such that the two portions of the split intein come together and place the precursor peptide in a conformation that sets off chemical reactions that ultimately yield a cyclic peptide as shown in Figure 2 (interpreted as a polynucleotide encoding a cyclic polypeptide; expressing a polypeptide from the polynucleotide; cyclizing the polypeptide; sequences in order; and contacting with an IVTT system, claims 1, 8 and 10); (paragraph [0086]; and Figures 1 and 2). Benkovic et al. teach that the number of peptides that can be screened in an assay can be dramatically increased by using cells that express the peptides such as, bacteria engineered to express a library of linear peptides can be added to the screening assay, and those bacteria that express the screened for characteristic can be picked directly from the assay (interpreting cells as a compartment, claim 1) (paragraph [0009], lines 1-6). Benkovic et al. teach that polynucleotides having a predetermined or a random sequence can be prepared chemically by solid-phase synthesis using commercially available equipment and reagents; or by PCR (interpreting cells as encompassing a microcapsule, a particle in solution; and PCR as inherently comprising an emulsion, claim 1) (paragraph [0092], lines 3-8). Benkovic et al. teach that expression of the construct within a host system such as a bacterium or eukaryotic cell results in the production of a fusion protein (interpreting cells as a compartment, claim 1) (paragraph [0011], lines 10-12). Benkovic et al. teach that host systems can be living organisms, wherein living organisms are preferred for host systems because they can usually be reproduced in numerous copies including prokaryotes such as bacteria and eukaryotes such as yeasts and mammalian (e.g., human, murine, bovine, ovine, porcine, etc.) cells (interpreting cells, including within the organism, as broadly encompassing microcapsules, vesicles, and/or as particles in solution, claim 1) (paragraphs [0104]). Benkovic teach that nucleic acid molecules within the invention can be incorporated into an expression vector and then introduced into a host system, wherein the host system can then be placed under conditions that cause the vector to be expressed, resulting in the formation of a precursor peptide and subsequently a cyclized form of the target peptide or a splicing intermediate displaying the peptide (interpreting incorporating nucleic acid molecules, and introducing an expression vector into a host system as forming a compartment encoding the cyclic polypeptide; expressing a polypeptide; and in the same compartment, claim 1) (paragraph [0106]). Benkovic et al. teach the production of polypeptides, cyclic peptide or splicing intermediates takes place in vivo (e.g., with a living host system (interpreting a human host systems as encompassing a microcapsule; a vesicle; and a particle in solution, claim 1) (paragraph [0108]). Benkovic et al. teach screening a peptide molecule for a predetermined characteristic, such that predetermined characteristics comprise the ability to specifically bind a target molecule by: (a) contacting the peptide molecule to the target molecule; and (b) determining whether the peptide molecule binds the target molecules, wherein the target molecule is a cell-associated molecule including a membrane-associated molecule including an intracellular molecule such as an organelle, wherein the organelle is selected from the group consisting of mitochondria, lysosomes, endoplasmic reticular, golgi and periplasm (interpreted as vesicles, a microcapsule, and/or as a particle in solution, claim 1) (pg. 19, col 1, claims 101, 106, 108 and 110).
Benkovic et al. do not specifically exemplify tRNA charged with a non-natural amino acid.
Benkovic et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Benkovic does not teach the compartments as recited 
in instant claim 1 including the formation of a compartment around a polynucleotide that encodes a cyclic peptide; or that the polynucleotide and peptide are present in the’ same compartment’ (Applicant Remarks, pgs. 7-12).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Benkovic does not teach the compartments as recited in instant claim 1 including the formation of a compartment around a polynucleotide that encodes a cyclic peptide; or that the polynucleotide and peptide are present in the’ same compartment’, is not found persuasive. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). As an initial matter, the Examiner notes that instant claim 1 is very broadly recited, such that no specific gel beads, oils, vesicles, IVTT Systems, microcapsules, particles and/or solutions are recited regarding the compartments as encompassed by instant claim 1. Moreover, contrary to Applicant’s assertion, instant claim 1 does not recite the ‘formation of a compartment around a polynucleotide that encodes a cyclic peptide’, but instead recites “forming a compartment containing a polynucleotide encoding the cyclic polypeptide” (See; claim 1, lines 3-4). The Examiner contends that Benkovic et al. clearly teach the compartments as recited in instant claim 1. For example, Benkovic et al. teach: 
(i)	nucleic acids molecules within the invention can be incorporated into an expression vector and then introduced into a host system, wherein the vector can be expressed, resulting in the formation of a precursor peptide and subsequently a cyclized form of the target peptide or a splicing intermediate displaying the peptide, wherein the phrase “host system” refers to any medium or vehicle in which a nucleic acid molecule can be transcribed, replicated, and/or translated; and/or any medium or vehicle in which a polypeptide can be spliced or otherwise post-translationally processed  (interpreting a host system as encompassing the compartments as recited in instant claim 1 including mammals and/or cells including vesicles, microcapsules, and particles in solution; and interpreting the step of ‘introducing an expression vector into a host system’ as forming a compartment encoding the cyclic polypeptide; expressing a polypeptide; and in the same compartment); 
(ii)	that host systems can be living organisms, wherein living organisms including prokaryotes such as bacteria, and eukaryotes such as yeasts and mammalian (e.g., human, murine, bovine, ovine, porcine, etc.) cells (interpreting prokaryotes, eukaryotes, and/or cells as broadly encompassing microcapsules, vesicles and/or as particles in solution); 
(iii)	the production of polypeptides, cyclic peptide or splicing intermediates takes place in vivo (e.g., with a living host system) (interpreting living host systems as broadly encompassing a microcapsule, a vesicle, and/or a particle in solution; and in the same compartment); and
	(iv)	the target molecule is a cell-associated molecule including a membrane-associated molecule or an intracellular molecule such as an organelle, wherein the organelle is selected from the group consisting of mitochondria, lysosomes, endoplasmic reticular, golgi and periplasm (interpreting organelles as encompassing microcapsules, vesicles, and/or as a particle in solution). Thus, Benkovic et al. teach all of the limitations of the claims including compartments as recited in instant claim 1.



 (2)	The rejection of claims 1, 8, 10 and 22 is maintained under 35 U.S.C. 102(a1) as being anticipated by Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576; of record).
Regarding claims 1, 8, 10 and 22, Foster et al. teach the creation of cyclic peptide libraries (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display as indicated in reference 8; or by split-intein cyclization of peptides and proteins (SICLOPPS) (interpreting phage/phagemid as encompassing a compartment that is not a cell; and avidin/streptavidine as gel beads/colloid, claims 1 and 22) (pg. 563, col 2; first full paragraph, lines 1-3) (interpreted as encompassing compartments that are not cells). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreted as forming a compartment; expressing a polypeptide; cyclizing the polypeptide; a sequence encoding an N-terminal intein fragment, a sequence encoding a cyclic polypeptide, and a sequence encoding a C-terminal intein fragment, claims 1 and 8) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments encompassing microcapsules, vesicles, and/or a particle in solution, claim 1) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (interpreting mammalian cells as microcapsules, vesicles, and/or particles in solution, claim 1) (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid, claim 10) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture, claims 10 and 22) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated (interpreted as non-natural amino acids), wherein reverse transcription prevents mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on beads (interpreting beads as a compartment), such that those displaying affinity for the target can be amplified by polymerase chain reaction (PCR) (interpreted as encompassing a bead in an emulsion) to generate an enriched library of initial hits that can be further rounds of amplification (interpreting non-natural amino acids; and beads as particles, claim 22) (pg. 566, col 2, last partial paragraph; and pg. 567, col 1, first partial paragraph). Foster et al. teach that the methodology has been successfully used to identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (pg. 567, col 1; first full paragraph, lines 1-4). Foster teach split-and-pool synthesis for the generation of large linear peptide libraries by repeated cycles of dividing the solid support (the resin bead), coupling each portion to a different amino acid, and remixing the portions for the formation of one-bead one-compound libraries including cyclic peptide libraries (interpreting resin beads as particles in solution and encompassing a gel bead/colloid, claims 1 and 22) (pg. 567, col 1, last partial paragraph; and pg. 567, col 2, first partial paragraph). Foster et al. teach PCR amplification and high throughput sequencing using 454 technology or Illumina (interpreting PCR by 454 technology as comprising water-in-oil emulsion PCR, claim 1) (pg. 568, col 2; first full paragraph, lines 13-15; and second full paragraph, lines 7-8). Foster et al. teach multiple methods for the creation of cyclic peptide libraries including phage/phagemid display; chemical synthesis, genetic reprogramming, intein-based biosynthesis including SICLOPPS and modular synthesis; mRNA display; phage display; and DNA-encoded chemical libraries including methods wherein cyclization of the polynucleotides is spontaneous (interpreted as encompassing cells as compartments including microcapsules, vesicles and/or as particles in solution; and polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment, claim 1) (pgs. 570-572; and Table I).
Foster et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Foster does not teach a compartment that contains 
both the polynucleotide and the cyclic peptide once it has been produced within the same compartment (Applicant Remarks, pg. 13, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicants’ assertion that Foster does not teach wherein the polynucleotide and the cyclic peptide are contained in the same compartment as recited in instant claim 1, is not persuasive. As an initial matter, the Examiner notes that instant claim 1 is very broadly recited, such that no specific gel beads, IVTT Systems, oils, microcapsules, vesicles, particles and/or solutions are recited regarding the compartments as encompassed by instant claim 1. Foster et al. teach that SICLOPPS allows the intracellular production of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins; and that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms such as in mammalian cells including human cells; as well as, PCR amplification and sequencing using 454 technology (interpreting organisms and/or cells as encompassing microcapsules, vesicles, and/or as particles in solution; and interpreting intracellular production of cyclic polypeptides as a compartment that contain both the polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment; and interpreting PCR by 454 technology to encompass water-in-oil emulsions). Thus, Foster et al. teach all of the limitations of the claims.



(3)	The rejection of claims 1, 8 and 22 is maintained under 35 U.S.C. 102(a1) as being anticipated by Tavassoli et al. (Methods and Protocols, Humana Press, H. Mootz ed., epub Oct 2016, 27-39; of record) as evidenced by Addgene (Addgene, 2016, 1-4).
Regarding claims 1, 8 and 22, Tavassoli et al. teach that SICLOPPS libraries have been combined with a variety of cell-based screens to identify cyclic peptide inhibitors of a variety of enzymes and protein-protein interactions (Abstract). Tavassoli et al. teach split-intein circular ligation of proteins and peptides (SICLOPPS) that enables the intracellular generation of genetically encoded cyclic peptide libraries of around a hundred million members, such that the techniques utilize the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins rearranged so that the C-intein (IC) precedes the N-intein (IN) flanking an extein sequence (in the form IC:extein:IN), which upon splicing cyclizes the extein (Fig. 1) (interpreted as expressing a polynucleotide encoding a cyclic polypeptide, expressing a polypeptide, and cyclizing the polypeptide; and 3’ to 5’ sequence as recited in claim 8, claims 1 and 8) (pg. 28, first partial paragraph; lines 1-7; and Figure 1). Tavassoli et al. teach that the method of SICLOPPS library construction comprises: (1) grow overnight cultures of pARCBD, or another SICLOPPS plasmid; (4) run PCR; (9) make agarose gel and run PCR product by electrophoresis; (15) purify digested linear pARCBD vector by gel extraction; (16) set up ligation reactions in PCR tubes (interpreting PCR mixture as a compartment containing a polynucleotide in an emulsion); (18) combine the library ligation mixtures and dialyze the mixture by placing a spot by micropipette, onto dialysis filter paper suspended in dH2O, then remove each spot and place in a PCR tube (interpreting the aqueous spots comprising library ligation mixtures as compartments containing a polynucleotide; and a cells as a compartment including a microcapsule, a vesicle and/or a particle in solution); (19) transfer mixture of ligation mixture and electrocompetent cells to an electroporation cuvette (interpreting the cuvette as not a cell); (21) plate serial dilutions onto LB agar plates (interpreting LB agar plates as a gel bead, and a microcapsule), wherein it is known that the addition of agar to LB results in the formation of a gel that bacteria can grow on as evidenced by Addgene (pg. 1, second full paragraph, lines 1-2); (22) initiate SICLOPPS expression; (23) determine library size of colonies on the dilution plates (interpreting dilution plates as a compartment that is not a cell); (24) isolate the library by scraping all of the colonies of the library plate and transfer then to LB broth (interpreting a broth as a compartment that is not a cell); and (25) if the library is required for a biological screen, plasmids should be extracted from cells using a GeneJET plasmid mini-prep kit (interpreted as producing a microcapsule by jetting) (interpreting PCR tubes and cuvettes as not being cells; agar plates as gel beads or colloids; interpreting cells and PCR as a compartment containing a polynucleotide in a droplet in an emulsion; interpreting the library mixtures as comprising polynucleotides, and the aqueous spots as compartments containing a polynucleotide; and the use of GeneJET plasmid mini-prep kit to produces a microcapsule obtained by jetting, claims 1, 21 and 22) (pg. 32-35, entire pages; and pg. 36, first partial paragraph). Tavassoli et al. teach that the Splicing Assay is carried out on isolated hits from the library or random library of members whether the resulting peptide is cyclic or remains attached to the intein precursor, thus, acting like an aptamer-like scaffold (pg. 36, last partial paragraph).
Tavassoli et al. do not specifically exemplify an IVTT mixture comprising a tRNA (instant claim 10).
Tavassoli et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Tavassoli et al. do not teach the expression of any polypeptides, such that none of the steps in the preparation of the library involves a compartment as required by the present claims (Applicant Remarks, pg. 21, last partial paragraph; and pg. 22, first partial paragraph).	
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicants’ assertion that Tavassoli does not teach the expression of any polypeptides, such that none of the steps in the preparation of the library involves a compartment as required by the present claims, is not persuasive. Again, the Examiner notes that instant claim 1 is very broadly recited, such that no specific gel beads, oils, IVTT systems, microcapsules, vesicles, particles and/or solutions are recited regarding the compartments as encompassed by instant claim 1. Tavassoli et al. teach split-intein circular ligation of proteins and peptides (SICLOPPS) that enables the intracellular generation of genetically encoded cyclic peptide libraries of around a hundred million members, such that the techniques utilize the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins rearranged so that the C-intein (IC) precedes the N-intein (IN) flanking an extein sequence; and E. coli cells containing the pARCBD-p expression vector containing the Synechocytis sp. PCC6803 C- and N- split inteins; and plating the cells on LB agar plates, wherein it is known that the addition of agar to LB results in the formation of a gels that bacteria can grow on as evidenced by Addgene (interpreting cells on LB agar as encompassing a gel bead and a microcapsule; and the same compartment); as well as, the initiation of SICLOPPS expression (in the form IC:extein:IN), which upon splicing cyclizes the extein (Fig. 1) (interpreting cells and LB agar plates as encompassing gel beads, microcapsules, vesicles and/or particles in solution; expressing a polynucleotide encoding a cyclic polypeptide; expressing a polypeptide; and cyclizing the polypeptide in the same compartment). Thus, Tavassoli et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 8, 10 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576; of record) in view of Link (US Patent No. 9562837, issued February 7, 2017; published October 3, 2013; effective filing date May 11, 2007; of record).
Regarding claims 1, 8, 10 and 22, Foster et al. teach the creation of cyclic peptide libraries (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display as indicated in reference 8; or by split-intein cyclization of peptides and proteins (SICLOPPS) (interpreting phage/phagemid as encompassing a compartment that is not a cell; and avidin/streptavidine as gel beads/colloid, claims 1 and 22) (pg. 563, col 2; first full paragraph, lines 1-3) (interpreted as encompassing compartments that are not cells). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreted as forming a compartment; expressing a polypeptide; cyclizing the polypeptide; a sequence encoding an N-terminal intein fragment, a sequence encoding a cyclic polypeptide, and a sequence encoding a C-terminal intein fragment, claims 1 and 8) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments encompassing microcapsules, vesicles, and/or a particle in solution, claim 1) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid, claim 10) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture; and a particle in solution, claims 10 and 22) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated (interpreted as non-natural amino acids), wherein reverse transcription prevents mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on beads (interpreting beads as a compartment), such that those displaying affinity for the target can be amplified by polymerase chain reaction (PCR) (interpreted as encompassing a bead in an emulsion) to generate an enriched library of initial hits that can be further rounds of amplification (interpreting non-natural amino acids; and beads as particles, claim 22) (pg. 566, col 2, last partial paragraph; and pg. 567, col 1, first partial paragraph). Foster et al. teach that the methodology has been successfully used to identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (pg. 567, col 1; first full paragraph, lines 1-4). Foster teach split-and-pool synthesis for the generation of large linear peptide libraries by repeated cycles of dividing the solid support (the resin bead), coupling each portion to a different amino acid, and remixing the portions for the formation of one-bead one-compound libraries including cyclic peptide libraries (interpreting resin beads as particles in solution and encompassing a gel bead/colloid, claims 1 and 22) (pg. 567, col 1, last partial paragraph; and pg. 567, col 2, first partial paragraph). Foster et al. teach PCR amplification and sequencing using 454 technology or Illumina (interpreting PCR by 454 technology to comprise water-in-oil emulsion PCR, claim 1) (pg. 568, col 2; first full paragraph, lines 13-15; and second full paragraph, lines 7-8). Foster et al. teach multiple methods for the creation of cyclic peptide libraries including phage/phagemid display; chemical synthesis, genetic reprogramming, intein-based biosynthesis including SICLOPPS and modular synthesis; mRNA display; phage display; and DNA-encoded chemical libraries including methods wherein cyclization of the polynucleotides is spontaneous (interpreted as encompassing cells as compartments including microcapsules, vesicles and/or as particles in solution; and polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment, claim 1) (pgs. 570-572; and Table I).
Foster et al. do not specifically exemplify additional compartments as recited in claim 1 (instant claim 1, in part).
Regarding claim 1 (in part), Link teaches assemblies for displacing droplets from a vessel that facilitate the collection and transfer of droplets while minimizing sample loss (Abstract). Link teaches systems and methods designed to minimize sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction (col 2, lines 35-39). Link teaches the importance is that post-amplification, the partitioned portions of sample can be transferred to the second microfluidic assembly and analyzed without exposing the partitioned portions of sample to the surrounding environment, such that the risk of contamination associated with operator handling has been eliminated, wherein transfer is also minimized due to the displacement of the entire sample in immiscible liquid including droplets, wherein the droplet formation module can include a channel adapted to carry an aqueous fluid and another channel adapted to carry a fluid immiscible with the aqueous fluid such as an oil (interpreted as water-in-oil emulsions, claims 1 and 22) (col 3, lines 3-17). Link teaches in Figure 28, wherein Panel A shows a schematic of the amplification process; Panel B illustrates a transcription-mediated reaction; and Panel C illustrates a strand-displacement amplification; while Figures 29A illustrates emulsion-based sample preparation, wherein genomic DNA is isolated, fragmented, ligated to adapters, and separated into single strands; and Figure 29B shows a micrograph of emulsion droplets containing a bead and empty droplets (interpreted as emulsion droplets; microcapsules; particles in solution; and a droplet  in emulsion, claims 1 and 22) (col 7, lines 44-57; and Figures 28, 29A and 29B). Link teaches that proteins can be added to droplet containing a gel or polymer reagent, or they can be formulated with a gel or polymerization reagent, such that the protein can be added to droplets, and it is possible to add DNA to the droplet and allow in vitro transcription/translation to synthesize the protein (interpreted as IVTT in gel beads; and colloids, claims 1, 21 and 22) (col 23, lines 11-17). Link teaches that the term “cell” means any cells or cells, viruses, or any other particles of microscopic size including microscopic beads, liposomes, emulsions, or any other encapsulating biomaterials and porous materials, vesicles such as emulsions and liposomes, and silica beads that can be used, for example, in sorting a library of compounds produced by combinatorial chemistry, wherein the cell can be charged or uncharged (interpreted as microcapsules; particles in solution; vesicles; and lipid vesicles, claims 1 and 22) (col 64, lines 24-25 and 39-47).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of minimizing sample contact and exposure to the surrounding environment as exemplified by Link, it would have been prima facie obvious before the effective filing date of the claimed invention to combine the method of preparing intracellular libraries of cyclic polypeptides by SICLOPPS and/or the generation of large linear peptide libraries on beads as disclosed by Foster et al., to include the method of encapsulating polynucleotides such as DNA on beads within compartments such as droplets, emulsions, and/or in vesicles as taught by Link, with a reasonable expectation of success in synthesizing, partitioning, manipulating, amplifying and/or sequencing libraries of cyclic peptide libraries with minimal sample loss or sample contamination; and/or in creating cyclic peptide libraries for screening and/or for the identification of inhibitors such as inhibitors of PPI; as well as, for the identification and selection of cyclic peptides demonstrating high affinity for a number of targets. It would have been prima facie obvious to one of ordinary skill in the art because Foster et al. indicate that after IVT, the expressed polypeptides can undergo spontaneous cyclization within a compartment such as a cell; as well as, PCR amplification and sequencing using 454 technology or Illumina technology for the identification of cyclic peptides with high affinity for specific targets; while Link teaches the benefits of minimizing sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction by partitioning samples into compartments including encapsulating peptides or polypeptides in droplets, emulsions and/or vesicles for microfluidic manipulation including separation, mixing, sorting and/or to deliver the peptides or polypeptides for downstream analysis, processing and/or screening.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Foster et al. and Link et al. do not teach or use a compartment as required by instant claim 1 (Applicant Remarks, pg. 21, last partial paragraph; and pg. 22, first partial paragraph through pg. 24, first full paragraph); (b) there is no discussion of any modification that could or should be made to any of the methods, such that the skilled artisan would not be motivated to modify any of the methods of Foster (Applicant Remarks, pg. 24, last full paragraph)
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ assertion that none of the references teach a compartment as required by instant claim 1, is not persuasive. As noted supra, Foster et al. teach that SICLOPPS allows the intracellular production of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins; and that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms such as in mammalian cells including human cells; as well as, PCR amplification and sequencing using 454 technology (interpreting organisms and/or cells as encompassing microcapsules, vesicles, and/or as particles in solution; and interpreting intracellular production of cyclic polypeptides as a compartment that contain both the polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment; and interpreting PCR by 454 technology to encompass water-in-oil emulsions). Link et al. teach samples in partitions including gel beads, liposomes, agarose gels, and vesicles such as emulsions (interpreting as microcapsules, vesicles, gel beads, and/or a particle in solution). Thus, the combined references of Foster et al. and Link et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims including MPEP 2144(I), indicating that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art. Applicant’s assertion that there is no discussion of any modification that could or should be made to any of the methods, such that the skilled artisan would not be motivated to modify any of the methods of Foster, is not found persuasive. The Office has provided motivation to combine the method of preparing intracellular libraries of cyclic polypeptides by SICLOPPS and/or the generation of large linear peptide libraries on beads as disclosed by Foster et al., to include the method of encapsulating polynucleotides such as DNA on beads within compartments such as droplets, emulsions, and/or in vesicles as taught by Link, with a reasonable expectation of success in synthesizing, partitioning, manipulating, amplifying and/or sequencing libraries of cyclic peptide libraries with minimal sample loss or sample contamination; and/or in creating cyclic peptide libraries for screening and/or for the identification of inhibitors such as inhibitors of PPI; as well as, for the identification and selection of cyclic peptides demonstrating high affinity for a number of targets. It would have been prima facie obvious to one of ordinary skill in the art because Foster et al. indicate that after IVT, the expressed polypeptides can undergo spontaneous cyclization within a compartment such as a cell; as well as, PCR amplification and sequencing using 454 technology or Illumina technology for the identification of cyclic peptides with high affinity for specific targets; while Link teaches the benefits of minimizing sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction by partitioning samples into compartments including encapsulating peptides or polypeptides in droplets, emulsions and/or vesicles for microfluidic manipulation including separation, mixing, sorting and/or to deliver the peptides or polypeptides for downstream analysis, processing and/or screening.

Conclusion
Claims 1, 8, 10 and 22 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639